Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9, 11, 13-17, 21, 25, 26, 27, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Solla et al (20090272803) in view of Salivar et al (7,629,995), Richley et al (6,882,315) and Markendorf (20140320643).
Solla et al teach a sensor network 10, exemplified in FIG. 1 and its description, for managing the location of materials/items 14 (first/second object) with an attached RF sensor 18 (location tag) on a construction site.  The system comprises a plurality of stations 12 (a plurality of receivers) arranged at a construction site wherein each station 12 is associated with a plurality of sensing elements including a radio frequency (RF) sensor reader 15 (receiving blink data to determine distance information) and an optical sensor exemplified as a position-controllable camera 30, preferably housed in the same component.  Additionally, each station is in wired or wireless communication with a central hub 20 including a processor 26 (receiver hub). The computer 20 may be programmed to track the movement of items 14 as the status or location of RF sensor 18 changes, the computer may cause an alert to be activated if an item 14 is moved, or moved over a geofence [0019].  Computer 20 may be programmed to direct optical sensor/camera 30 toward a specific RF sensor 18 based upon the information measured by the RF sensors [0013]-[0014]. Each item 14 to be tracked or located has a unique tag 18. As Solla et al disclose the use of two or more stations determining respective ranges or curves (TDOA information), it is inherent that the location encompasses an area, e.g. at the intersection of two/three circles.  Sensor network 10 is allowed to self-configure to detect the position of each RF sensor reader 15 [0017]/[0018].  RF sensor readers 15 are used to detect the unique identifier of each RF sensor 18, as well as the distance, such that the position of each item 14 can be determined by the processor in the computer 20 [0018]; the computer also allows for tracking the movement of the item.  Each location tag comprising the RF sensor 18 transmits a unique signal, i.e. it has a unique ID and also has a transmission signal strength which can be used by the RF sensor readers to measure signal strength/time of arrival and hence determine a distance [0011]. The camera is exemplified as a PTZ camera wherein the optical data therefrom is provided along with the RF sensor data to the computer 20, e.g. [0006].  Each camera is automatically panned toward the location of the tag as ascertained by the computer on the basis of the RF sensor readers distance information and meets the scope of searching a location area for the sensor.  In Solla et al, the system and method are designed for “managing the location of materials on a construction site.”  Managing such encompasses finding the location of material and creating progress reports based on the flow of materials.  As suggested therein, each piece of critical material is assigned a unique ID; thus, there is a storage element associating a unique ID to particular construction material.  The location of the unique ID is calculated using the ID and distances measurements. The material is therefore located or tracked, wherein the concept of tracking as understood in the art is representative of a location over time.  The image capturing devices are then remotely controlled such that the movable fields of view are aimed at the location of the unique ID wherein the image capturing devices may display a real-time image or it may take pictures at specified intervals [0012].  As disclosed by Solla et al [0013], a processor is a component in a CPU 26, which also contains a database in a memory unit for storing the information measured by RF sensor readers 15 and calculated by the processor. When input device 24 receives an input, CPU 26 directs camera 30 to find the selected item 14 within its field of view based on the coordinates calculated by the processor. This allows for visual identification of construction materials and equipment, including its accessibility, position, and asset type.  Further, it is taught [0017], Network 12 may also be configured to communicate the position of items 14 being tracked within the radio frequency communication range of the reader network, such that the information may be read by a portable electronic device.  Clearly, an artisan would view such management, including the tracking, as encompassing the storage of the location of the RF tag.
Solla et al differ from the claimed subject matter since the PTZ camera associated with each optical sensor, while automatically panning toward the location of the RF sensor(s) 18 used for tracking one of the objects by controlling the aiming point of the camera to capture an image, is not specified as including a laser range finder for determining laser range data to determine a sensor 18 location. Furthermore, the object with the location tag is not specified as incorporating a retroreflector and an active UWB transmitter.
Salivar et al disclose an image capture system, applicable for surveillance for security or military purposes, that includes an immersive view camera system 10 that locates an area via a wide field of view and a PTZ camera system 20 that provides a narrow field of view.  The PTZ camera system 20 may comprise a plurality of cameras (5:33+).  Furthermore, the system may comprise one or more lasers 34 wherein the laser may be oriented such that it is aligned with the PTZ line of sight (6:52+); thus, Salivar et al teach the conventionality of incorporating a laser with the PTZ camera. Upon detection of an object with the immersive view, i.e. representing a location area, the PTZ is controlled to aim in the direction of the object (7:39+, 8:18+). Salivar et al also disclose the conventionality of the use of the laser as a laser range finder (11:17+,13:33+); one of ordinary skill in the art of positioning would know that each such intended use of the laser provides positioning information in the form of a distance or a distance/angle.  Knowing the relative positioning of the laser range finder and the PTZ camera as well as the vector, a processor may control the PTZ camera to aim at the location of object.  
Richley et al, previously of record, show the conventionality of an RF object location system and method which uses ultra-wideband signals between an active tag transmitter 103 (as well as a reference transmitter 104 of known location) and a plurality of receiving stations 100, exemplified in FIG. 1 and its associated description.  Thus, Richley et al show the conventionality of using an active UWB transmitter in an RF tag for the advantageous and predictable reasons of determining a location of the RF tag, and more particularly to locating a large number of tags on a nearly continuous basis (7:42+, 9:8+). 
Markendorf discloses a system and method for determining the position of an instrument 80 (object) on which there is a retroreflector 81 using a plurality of laser rangefinders/trackers 10, 11 which use laser beams 21, 17 to determine the distance to the target 81.  Each of the laser trackers includes an image acquisition unit (e.g. cameras 24) such that on the basis of each two images of a laser tracker 10, 11, a coarse position, i.e. a tag location area, of the reflector can respectively be determined [0060].  As a function of the direction angles determined by means of the two detectors, a coarse position of the target and/or a coarse distance to the target can then be coarsely determined on the basis of the known relative positioning of the cameras 24, for example, by means of a mathematically geometrical triangle construction [0067].  The determined coarse position or coarse distance can be processed in the laser tracker 12, in particular by means of the control and analysis unit, such that the measuring laser beam can be aligned on the determined coarse position and therefore on the target and after the laser beam has been aligned on the reflector and reflected back thereby (requiring the scanning), a precise distance to the reflector 81 can be determined by means of a fine distance measuring unit in the laser tracker 12 or in the targeting unit 20. Furthermore, the laser beam can then be coupled on the reflector 81 (retroreflector) and the reflector 81 can be tracked using the beam (further disclosing the scanning of the laser scanners). Thus, Markendorf disclose the conventionality of using retroreflectors on a targeted object to respond to laser beams to provide the advantageous and predictable nature of accurate rangefinding and hence positioning of the targeted object, e.g. [0002].
It would have been obvious to one having ordinary skill in the art to modify Solla et al by combining the teachings of Salivar et al thereto by adding laser range finders to each station to aid in locating the object since Salivar et al teach that such is known in the art to use laser range finders in combination with a PTZ camera and since combining prior art elements according to known methods to yield predictable results, i.e. scanning the camera/laser range finder to find a target object’s position, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  The combination of references thus suggests to a skilled artisan, a system for monitoring target locations 14 comprising a plurality of stations 12 each station including an RF sensor, an optical sensor in the form of a PTZ camera which are known to include a laser range finder, wherein a central processing station 20/26 receives information from the sensors in order to locate the target(s) and aim the cameras to the locations of the target(s).  The process of panning the laser, which is aligned with the camera line of sight meets the scope of searching while the process of laser range finding is well known and conventional and would obviously be scanned until the object reflection was received.  Since Salivar et al describe the determination of the vector, a line of position is determined while the combination of using multiple stations determining multiple lines of position clearly and obviously suggests determining a tag location based on laser range data.  It would have been obvious to the skilled artisan to further modify Solla et al by substituting the generally defined RF sensor 18 transmitting an RF signal with an UWB transmitter in view of the teachings of Richley et al who teach the conventionality of such in object location systems and methods for the advantageous reasons set forth therein including accurate radio positioning on a continuous basis for numerous RF tags/objects using sequential bursts. It would have been obvious to the skilled artisan to further modify Solla et al by combining the teachings of Markendorf with the use of a retroreflector on the item 18 to be tracked in association with the RF sensor in light of the conventionality of the use of retroreflectors as taught by Markendorf to provide the predictable result of accurate rangefinding using laser rangefinders as set forth therein. The dependent claims are further shown and/or are obvious to the artisan in light of the combined teachings of the prior art, particularly in light of the applicant’s dependence on the subject matter defined in the independent claims for patentability. Previous Office Actions are incorporated herein for providing additional teachings of the combination.
Claims 1, 3-7, 9, 11, 13-17, 21, 25, 26, 27, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Solla et al (20090272803) in view of Gelbart et al (5,920,394) and Richley et al (6,882,315).
Solla et al teach the subject matter substantially as claimed as previously set foth above.  Solla et al differ from the claimed subject matter since the PTZ camera associated with each optical sensor, while automatically panning toward the location of the RF sensor(s) 18 used for tracking one of the objects by controlling the aiming point of the camera to capture an image, is not specified as including a laser range finder for determining laser range data to determine a sensor 18 location. Furthermore, the object with the location tag is not specified as incorporating a retroreflector and an active UWB transmitter.
Gelbart et al disclose a system and method for monitoring target locations including: a location tag on object/probe 16 having a base 22/tip 30 and comprising retroreflectors 24/26 responsive to laser rangefinders and light beacons for transmitting blink data; a plurality of transceivers 14; and a central unit 12.  The location tag 16 comprises beacons 70, 76 and retroreflectors 24, 26 wherein the beacons transmit blink data (4:66+, 6:16+) used to provide coarse alignment. Each transceiver 14 includes first and second transceivers 18 and 20, which in the operation of the tracking systems of the transceivers, the transceivers transmit laser beams to the retroreflectors, which partially reflect the laser beams back to the transceivers. By comparing the phase of the laser beam transmitted by each transceiver with the phase of the beam returned to that transceiver, the distance between the transceiver and the associated one of the retroreflectors 24 or 26 can be determined. From this data, and the known locations of the transceivers 18 and 20, the precise locations of the retroreflectors 24 and 26 can be found (3:55+).  Each transceiver also is provided with a coarse tracking unit or system 140 to keep laser beam 106 pointed at the appropriate retroreflector as probe 16 is moved around the measuring volume by the operator. In addition, when line-of-sight is lost--that is, when the retroreflector moves to a location at which the laser beam from the transceiver is not received by the retroreflector--or upon starting the optical coordinate measuring machine 10, the tracking unit 140, preferably, quickly reacquires the retroreflector wherever it is and wherever the tracking unit is currently pointing. Because of this latter requirement, a wide scan angle, preferably 180°, on both axes of mirrors 112 and 114 is necessary for the tracking sensor (5:55+).
Richley et al, previously of record, show the conventionality of an RF object location system and method which uses ultra-wideband signals between an active tag transmitter 103 (as well as a reference transmitter 104 of known location) and a plurality of receiving stations 100, exemplified in FIG. 1 and its associated description.  Thus, Richley et al show the conventionality of using an active UWB transmitter in an RF tag for the advantageous and predictable reasons of determining a location of the RF tag, and more particularly to locating a large number of tags on a nearly continuous basis (7:42+, 9:8+).
It would have been obvious to one having ordinary skill in the art to modify Solla et al by combining the teachings of Gelbart et al thereto by adding laser range finders to each station to aid in locating the object since Gelbart et al teach that such is known in the art to use laser range finders in combination-type location tags (i.e. coarse and fine) and since combining prior art elements according to known methods to yield predictable results, i.e. scanning the laser range finder to find a target object’s position, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  It would have been obvious to the skilled artisan to further modify Solla et al by substituting the generally defined RF sensor 18 transmitting an RF signal with an UWB transmitter in view of the teachings of Richley et al who teach the conventionality of such in object location systems and methods for the advantageous reasons set forth therein including accurate radio positioning on a continuous basis for numerous RF tags/objects using sequential bursts. The dependent claims are further shown and/or are obvious to the artisan in light of the combined teachings of the prior art, particularly in light of the applicant’s dependence on the subject matter defined in the independent claims for patentability. Previous Office Actions are incorporated herein for providing additional teachings of the combination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the receiver hub is described as aiming the plurality of range-finders toward the first tag location area, scanning the first tag location area until the tag is discovered via a plurality of reflections.  The claim language is misdescriptive and fails to clearly and distinctly define the subject matter.  The laser range finders are operative elements in the system and it is the laser range finders and not the receiver hub that aims the laser, scans the area, and discovers reflections from the laser range finders reflecting off the location tag. While at best, the receiver hub may provide an indication of the direction to the location area, it is the laser range finder that actually aims itself, scans and receives the reflections. Thus, the claim language fails to clearly define what the applicant intends to be inventive.
Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive. 
The applicant argues that the prior art fail to teach or suggest “scanning the first tag location area with a plurality of laser range finders” (LRF) and “determining a first tag location based on the laser range data from a plurality of laser range finders.  Thus, applicant appears to be alleging novelty on the basis of the common and well-known triangulation technique. The applicant did not invent triangulation nor triangulation using a plurality of laser range finders. Notwithstanding, the arguments have already been addressed in the prosecution history and are incorporated herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646